Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 6, 8 – 12, 14, 15, 19, 21 – 24, 30, and 31 are amended. 
Claims 32 – 36 are withdrawn by Applicant.

Claims 32 – 36 are cancelled. 

Claims 1 – 31 are pending. 

Election/Restrictions
This application is in condition for allowance except for the presence of claim 32 – 36 are directed to “a method for encoding information bits, decoding information bits, or both” non-elected without traverse.  Accordingly, claims 32 – 36 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
As per claim 32: (Cancelled)
As per claim 33: (Cancelled)
As per claim 34: (Cancelled)
As per claim 35: (Cancelled)
As per claim 36: (Cancelled)

Response to Amendment
The objection to the Abstract of the Disclosure is withdrawn in light of the amendments. 

The rejection of claims 1 – 31, under 35 U.S.C. 112(b), is withdrawn in light of the amendments. 

The rejection of claims 1, 2, 4 – 15, 17 – 25, and 26 – 31, under 35 U.S.C. 101, Obviousness Type Double Patenting, is withdrawn in light of the amendments. 

Response to Arguments
Applicant’s arguments, filed 04/26/2022, with respect to the rejection of claims 1 – 17, 19 – 21, and 23 – 31, under 35 U.S.C 103, have been fully considered and are persuasive.  The rejection of claims 1 – 17, 19 – 21, and 23 – 25, under 35 U.S.C 103, has been withdrawn. 

Allowable Subject Matter
Claims 1 – 31 allowed.

The following is an examiner’s statement of reasons for allowance:

The present invention includes a method.

The claimed invention, regarding claim 1 as representative, recites features such as: constructing a codeword comprised of data bits, placeholder bits, and parity bits, wherein the placeholder bits occupy a plurality of positions in the codeword.

The prior art of record (KWON et al., U.S. Publication 2011/0060965 (herein KWON), Shinbashi et al., U.S. Publication 2017/0147433 (herein Shinbashi), and Fackenthal et al. U.S. Publication 2020/0059252 (herein Fackenthal), as examples of such prior art) do not teach the same. 

KWON teaches: A semiconductor memory device is provided. The semiconductor memory device includes an error correction code block and a memory. The error correction code block performs error correction encoding for user data to generate parity data. The memory stores the user data and the parity data. The error correction code block generates parity data, including a number of bits equal to at least 2t, wherein t is a natural number, and the bits of the parity data distinguish free page data from user data that is equal to the free page data.

Shinbashi teaches: A utilization efficiency of a memory is improved. A codeword generation unit generates a codeword in an error detection and correction code from data to be encoded. A write control unit writes one of data obtained by inverting the codeword and the codeword into the memory cell as write data. A read data error correction unit reads out the write data from the memory cell as read data, and corrects an error in the read data. An inversion data error correction unit corrects an error in inversion data obtained by inverting the read data. A correction data output unit, when the number of errors of either only one of the read data and the inversion data does not exceed an error correction capability of the error detection and correction code, selects and outputs the one where the error is corrected as correction data.

Fackenthal teaches: operating memory cell(s) using an enhanced bit flipping scheme are described. An enhanced bit flipping scheme may include methods, systems, and devices for performing error correction of data bits in a codeword concurrently with the generation of a flip bit that indicates whether data bits in a corresponding codeword are to be flipped; for refraining from performing error correction of inversion bit(s) in the codeword; and for generating a high-reliability flip bit using multiple inversion bits. For instance, a flip bit that is even more reliable may be generated by determining whether a number of, a majority of, or all of the inversion bits indicate that the data bits are in an inverted state.

Hence, the prior art fails to anticipate or render obvious the claimed method and apparatus.

Claim 1 – 31 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111